Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	The application has been amended as follows: 
Replaces the claims as below:
1.	(Currently amended) A system for a vehicle, the system comprising:
a LIDAR sensor attachable to the vehicle; 
a puddle lamp fixed relative to the LIDAR sensor and oriented to project a first light projection downward beside the vehicle; and
a computer in communication with the LIDAR sensor and the puddle lamp and programmed to actuate the puddle lamp to project the first light projection in response to receiving data from the LIDAR sensor indicating a user positioned within a threshold distance of the vehicle, and then actuate the puddle lamp to project a second light projection in response to receiving data from the LIDAR sensor indicating that the user is positioned at a designated location relative to the vehicle.

2.	(Original)	The system of claim 1, wherein the LIDAR sensor is attachable to an A pillar of the vehicle.

3.	(Original)	The system of claim 1, wherein the puddle lamp is attached to the LIDAR sensor.

4.	(Original)	The system of claim 3, wherein the puddle lamp is disposed underneath the LIDAR sensor.

5.	(Canceled)

6.	(Canceled)

7.	(Currently amended)	The system of claim [[6]] 1, wherein the first light projection and the second light projection have at least one of different shapes and different colors.

8.	(Currently amended)	The system of claim 1, wherein the computer is programmed to actuate a door of the vehicle to open in response to receiving data from the LIDAR sensor indicating that the user is positioned at [[a]] the designated location relative to the vehicle.

9.	(Currently amended)	The system of claim 1, wherein the light projection is a first light projection, the computer is programmed, after actuating to actuate the puddle lamp to project the first light projection in response to receiving data from the LIDAR sensor indicating the user positioned within the threshold distance from the vehicle, and then actuate the puddle lamp to project a second third light projection in response to receiving data from the LIDAR sensor indicating an obstruction in a designated area relative to the vehicle.

10.	(Currently amended)	A system for a vehicle, the system comprising:
a plurality of Bluetooth Low Energy sensors including a sensor;
a puddle lamp fixed relative to the sensor and oriented to project a light projection downward beside the vehicle; and
a computer in communication with the sensor and the puddle lamp and programmed to actuate the puddle lamp in response to receiving data generated by the sensor indicating a user positioned within a threshold distance of the vehicle.

11.	(Original)	The system of claim 10, wherein the light projection is a first light projection, the computer is programmed to actuate the puddle lamp to project the first light projection in response to receiving data generated by the sensor indicating the user positioned within the threshold distance of the vehicle, and then actuate the puddle lamp to project a second light projection in response to receiving data generated by the sensor indicating that the user is positioned at a designated location relative to the vehicle.

12.	(Original)	The system of claim 11, wherein the first light projection and the second light projection have at least one of different shapes and different colors.

13.	(Original)	The system of claim 10, wherein the computer is programmed to actuate a door of the vehicle to open in response to receiving data generated by the sensor indicating that the user is positioned at a designated location relative to the vehicle.

14.	(Original)	The system of claim 10, wherein the light projection is a first light projection, the computer is programmed to actuate the puddle lamp to project the first light projection in response to receiving data generated by the sensor indicating the user positioned within the threshold distance from the vehicle, and then actuate the puddle lamp to project a second light projection in response to receiving data generated by the sensor indicating an obstruction in a designated area relative to the vehicle.

15.	(Canceled)

16.	(Currently amended)	The system of claim [[15]] 10, wherein the computer is programmed to triangulate a position of the user based on data generated by the Bluetooth Low Energy sensors.

17.	(Original)	The system of claim 10, further comprising the vehicle including a body, a plurality of doors, the sensor, the puddle lamp, and the computer, wherein the puddle lamp is attached to the body and spaced from the doors.

18.	(Original)	The system of claim 17, wherein the puddle lamp is oriented to project the light projection beside one of the doors.

19.	(New)	A system for a vehicle, the system comprising:
a sensor;
a puddle lamp fixed relative to the sensor and oriented to project a light projection downward beside the vehicle; and
a computer in communication with the sensor and the puddle lamp and programmed to actuate the puddle lamp in response to receiving data generated by the sensor indicating a user positioned within a threshold distance of the vehicle, and actuate a door of the vehicle to open in response to receiving data generated by the sensor indicating that the user is positioned at a designated location relative to the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632